

117 HR 1298 IH: To designate the facility of the United States Postal Service located at 1233 North Cedar Street in Owasso, Oklahoma, as the “Staff Sergeant Marshal Roberts Post Office Building”.
U.S. House of Representatives
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1298IN THE HOUSE OF REPRESENTATIVESFebruary 24, 2021Mr. Hern (for himself and Mr. Mullin) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 1233 North Cedar Street in Owasso, Oklahoma, as the Staff Sergeant Marshal Roberts Post Office Building.1.Staff Sergeant Marshal Roberts Post Office Building(a)DesignationThe facility of the United States Postal Service located at 1233 North Cedar Street in Owasso, Oklahoma, shall be known and designated as the Staff Sergeant Marshal Roberts Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Staff Sergeant Marshal Roberts Post Office Building.